IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-50294
                           Summary Calendar



UNITED STATES OF AMERICA

                 Plaintiff - Appellee

     v.

ALLAN HAWLEY

                 Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-93-CR-62-ALL
                       --------------------
                          October 1, 2001

Before KING, Chief Judge, and DAVIS and JONES, Circuit Judges.

PER CURIAM:*

     Allan Hawley appeals the sentence imposed as a result of the

revocation of his supervised release.    As there is no applicable

guideline, we will uphold a sentence for a revocation of

supervised release unless it is in violation of law or plainly

unreasonable.    See United States v. Giddings, 37 F.3d 1091, 1093

(5th Cir. 1994).

     The 36-month sentence does not exceed the maximum authorized

sentence under 18 U.S.C. § 3583(e)(3).    Contrary to Hawley’s

assertions, the entire record indicates that the district court

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-50294
                               -2-

did consider the relevant sentencing factors in determining the

sentence for revocation of Hawley’s supervised release,

notwithstanding that the district court also considered that

Hawley had breached the trust placed in him by the Government.

The sentence is not plainly unreasonable.   See United States v.

Gonzalez, 250 F.3d 923, 925, 930 (5th Cir. 2001).   The sentence

is AFFIRMED.

     Without opposition, the Government seeks to have the

appellee’s brief and appellant’s reply brief sealed because they

refer to matters contained in sealed portions of the record.

Good cause having been shown for the request, the motion is

GRANTED.

     AFFIRMED; MOTION GRANTED.